 1
 2
 3                                                                Hon. Ronald B. Leighton
 4
 5
 6
 7                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON
 8                               AT TACOMA
 9
10    ROBERT A. SHOBERG,                            No. 3:18-cv-06009-RBL

11                  Plaintiff,                      ANSWER TO COMPLAINT
                    vs.
12
      GRAYS HARBOR COUNTY, et al,
13
                    Defendants.
14
15         In answer to plaintiff’s Complaint, defendants admit, deny and allege as follows:

16         In answer to the introduction, defendants admit that Robert A. Shoberg is the

17   plaintiff in this action, represented by attorney Scott A. Campbell, and deny the

18   remaining allegations in said paragraph.

19                                      I. JURISDICTION
           1.1    In answer to paragraph 1.1, defendants deny the same.
20
                                            II. VENUE
21
           2.1    In answer to paragraph 2.1, defendants deny same.
22
                                          III. PARTIES
23
           3.1    In answer to paragraph 3.1, defendants admit the same.
24
           3.2    In answer to paragraph 3.2, defendants admit Grays Harbor County is a
25
     political subdivision of the state of Washington, and deny the remaining allegations in
26
     said paragraph.


                                                                  LAW, LYMAN, DANIEL,
                                                              KAMERRER & BOGDANOVICH, P.S.
      ANSWER TO COMPLAINT - 1                                                ATTORNEYS AT LAW
                                                             2674 RW JOHNSON BLVD SW, TUMWATER, WA 98512
                                                                   PO BOX 11880, OLYMPIA, WA 98508-1880
      Cause No.: 3:18-cv-06009-RBL                                   (360) 754-3480 FAX: (360) 357-3511
 1             3.3    In answer to paragraph 3.3, defendants admit the same, but deny the

 2   Grays Harbor County Board of Commissioners possesses the legal capacity to be sued.

 3             3.4    In answer to paragraph 3.4, defendants deny the same, and deny that the

 4   Grays Harbor Drug Task Force possesses the legal capacity to be sued.

 5             3.5.   In answer to paragraph 3.5, defendants admit the same.

 6                                             IV. FACTS

 7             4.1    In answer to paragraph 4.1, defendants admit the same.

 8             4.2    In answer to paragraph 4.2, defendants admit the same, with the

 9   exception that the date of receipt of Notice by plaintiff was November 1, 2018.

10             4.3    In answer to paragraph 4.3, defendants admit the same, and allege that no

11   compensation is due.

12             4.4    In answer to paragraph 4.4, defendants deny the same, and deny that the

13   paragraph contains a complete statement of the grounds authorizing seizure and

14   forfeiture of property under RCW 10.105.010 or other applicable statutes.

15               V. DEPRIVATION OF RIGHTS (42 U.S.C. § 1983) TAKINGS CLAUSE

16             5.1    In answer to Paragraph 5.1, defendants re-allege the answers to

17   paragraphs 1.1 through 4.4 above and incorporate them herein by this reference as if
     fully set forth.
18
               5.2    In answer to paragraph 5.2, defendants deny the same.
19
               5.6 (sic)     In answer to paragraph 5.6 (sic), defendants deny the same.
20
               5.7 (sic)     In answer to paragraph 5.7 (sic), defendants deny the same.
21
                                       VI. RELIEF REQUESTED
22
               6.1-.6 In answer to paragraphs 6.1-.6, defendants deny that plaintiff is entitled
23
     to any of the relief sought therein.
24
               By way of FURTHER ANSWER and AFFIRMATIVE DEFENSES, defendants
25
     allege:
26



                                                                     LAW, LYMAN, DANIEL,
                                                                 KAMERRER & BOGDANOVICH, P.S.
      ANSWER TO COMPLAINT - 2                                                    ATTORNEYS AT LAW
                                                                 2674 RW JOHNSON BLVD SW, TUMWATER, WA 98512
                                                                       PO BOX 11880, OLYMPIA, WA 98508-1880
      Cause No.: 3:18-cv-06009-RBL                                       (360) 754-3480 FAX: (360) 357-3511
 1          1.     That plaintiff failed to comply with RCW 4.96.020, to the extent damages

 2   are sought under state law.

 3          2.     That plaintiff failed to comply with the service of process requirements of

 4   RCW 10.105.010(5) or RCW 69.50.505(5) for removal of the forfeiture claims, and

 5   failed to remove them to the court granted jurisdiction by those statutes.

 6          3.     That plaintiff has failed to state a claim upon which relief can be granted.

 7          4.     That plaintiff lacks standing to bring the claims stated.

 8          5.     That the Grays Harbor County Board of Commissioners and Grays Harbor

 9   Drug Task Force lack the legal capacity to be sued.

10          6.     That the injuries and damages, if any, claimed by plaintiff were

11   proximately caused or contributed to by plaintiff’s own fault and/or intentional

12   misconduct, and/or the fault and/or intentional misconduct of third parties.

13          Defendants expressly reserve the right to amend this Answer including by adding

14   affirmative defenses which are warranted by investigation and discovery, and to make

15   such amendments either before or during trial, including asserting other defense

16   theories or conforming the pleadings to the proof offered at trial.

17          WHEREFORE, defendants pray that plaintiff’s Complaint be dismissed with
     prejudice, and that plaintiff take nothing by his Complaint, and that defendants be
18
     allowed their costs and reasonable attorneys' fees herein.
19
            DATED this 14th day of December, 2018.
20
                                               LAW, LYMAN, DANIEL,
21                                             KAMERRER & BOGDANOVICH, P.S.
22                                                   /s/ Guy Bogdanovich
                                               Guy Bogdanovich, WSBA ¹ 14777
23                                             Attorney for Defendants
                                               PO Box 11880
24                                             Olympia WA 98508-1880
                                               (360) 754-3480 Fax: (360) 357-3511
25                                             Email: gbogdanovich@lldkb.com
26



                                                                  LAW, LYMAN, DANIEL,
                                                              KAMERRER & BOGDANOVICH, P.S.
      ANSWER TO COMPLAINT - 3                                                 ATTORNEYS AT LAW
                                                              2674 RW JOHNSON BLVD SW, TUMWATER, WA 98512
                                                                    PO BOX 11880, OLYMPIA, WA 98508-1880
      Cause No.: 3:18-cv-06009-RBL                                    (360) 754-3480 FAX: (360) 357-3511
 1                                CERTIFICATE OF SERVICE

 2          I certify under penalty of perjury under the laws of the United States of America

 3   and the State of Washington that on the date specified below, I electronically filed the

 4   foregoing with the Clerk of the Court using the CM/ECF system, which will result in

 5   service upon plaintiff as follows:

 6
     Scott A. Campbell: scott @graysharborattorney.com
 7
 8          Dated this 14th day of December, 2018 at Tumwater, Washington.

 9
                                                      s/ Marry Marze
10                                             _____________________________
                                               Marry Marze
11                                             Legal Assistant to Guy Bogdanovich

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                                                  LAW, LYMAN, DANIEL,
                                                              KAMERRER & BOGDANOVICH, P.S.
      ANSWER TO COMPLAINT - 4                                                 ATTORNEYS AT LAW
                                                              2674 RW JOHNSON BLVD SW, TUMWATER, WA 98512
                                                                    PO BOX 11880, OLYMPIA, WA 98508-1880
      Cause No.: 3:18-cv-06009-RBL                                    (360) 754-3480 FAX: (360) 357-3511
